                  Case 1:20-cv-08899-CM Document 76 Filed 05/07/21 Page
                                                                   Page 1 of
                                                                          of 2
USDCSDNY
DOCUMENT
ELECTRONICALLY Fll,ED
DOC#: _ _ _ _~__.,_ _..__
                                                                                                    ~
                                                                                                    I
                                                                                                        ,-      .,   -   -.
                                                       STATE OF NEW YORK                           I
DATE FILED:           5 (j dD?-l   2
                                           OFFICE OF THE ATTORNEY GENERAL
                                                                                                   :. ii. ...._ .....    -./




LETITIA JAMES                                                                                                        DIVISION OF      ST ATE COUNS EL
A TTORNEY G ENERA L                                                                                                            LIT IGATION B UREAU



                                                                                                                                     May 7, 2021




             This Office represents defendants Andrew M . Cuomo, in his official capacity as Governor
     of the State of Ne _ Y..o_r      · · James, in her official capacity as Attorney General of the State
     ofNew York, nd          State of Ne York ("State Defendants"). We write with regard to Plaintiffs'
     motion, file     May 5, 20'21, "D leave to amend the complaint. (ECF No. 73 .) By operation of
     SONY Loe I Civil Rule 6            ), Defendants' opposition to the motion is due May 19, 2021.
     Because Plat 'ffs h         ought expedited treatment of their motion, however, State Defendants,
     jointly with Defendant New York City Mayor Bill de Blasio, now write to inform the Court of the
     grounds for their intended opposition to the motion for leave to amend and respectfully request
     that the Court confirm that they have until May 19, 2021 , to file such opposition.

             Defendants intend to oppose Plaintiffs ' motion on futility grounds. As the Court is likely
     aware (but as Plaintiffs declined to address in their memorandum), on May 3, 2021, Governor
     Cuomo announced that the percentage- and numerical-based restrictions on theater capacity at
     issue in the proposed amended complaint will be lifted in their entirety as of May 19, 2021 - less
     than two weeks from now. 1 Thus, Plaintiffs' request for leave is futile as the proposed amended
     complaint fails to present this Court with a live case or controversy. See, e.g. , 421-A Tenants
     Ass'n, Inc. v. 125 Ct. St. LLC, 760 F. App'x 44, 51 (2d Cir. 2019) (internal quotations omitted)
     (explaining that "[f]utility remains a ground on which denial ofleave to amend has long been held
     proper" and upholding denial of leave where the amended complaint would have been time-
     barred); Ruffolo v. Oppenheimer & Co., 987 F .2d 129, 131 (2d Cir. 1993) ("Where it appears that
     granting leave to amend is unlikely to be productive . . . it is not an abuse of discretion to
     deny leave to amend.").

            Moreover, Plaintiffs' tactical decision not to seek to resuscitate this matter until the last
     possible moment - despite the Court having directed Plaintiffs to move for leave to amend if they

     1
      https: //www.govemor. ny.gov/news/govemor-cuomo-governor-murphy-and-governor-lamont-
     announce-signifi cant-easing-covid- l 9


         28 LIB ERTY STREET, N EW Y ORK , NY 10005 •   PHONE   (21 2) 41 6-8610 •   F AX   (212) 416-6075    * N OT F OR S ERVICE OF P APERS
                                                               WWW.AG .NY.GOV
          Case1:20-cv-08899-CM
          Case 1:20-cv-08899-CM Document
                                Document75
                                         76 Filed
                                             Filed05/07/21
                                                   05/07/21 Page
                                                            Page22ofof22
Honorable Colleen McMahon                                                                 Page 2 of2
May 7, 2021


wished to do so on March 29, 2021, over a month ago - is dilatory and prejudicial to Defendants.
As noted above, Plaintiffs also ask the Court to accelerate the briefing schedule for their motion
for leave to amend, improperly demanding that Defendants respond by Monday, May 10, 2021 -
that is, within just three business days from when they made this request (and two business days
from now). The Court should decline to do so, and should instead permit Defendants the default
response period of 14 days, as set forth in Local Rule 6.l(b). In its order of March 29, 2021, the
Court made clear its expectation of a "fully thought out response" regarding leave to amend. (ECF
No. 70.) Plaintiffs' demanded schedule is simply insufficient to properly address the issues,
particularly in light of the imminent lifting of the challenged restrictions. The only reason that
Plaintiffs provide for seeking such an accelerated briefing schedule is that they continue to be
affected by the challenged capacity guidelines, but this is not a new circumstance. The current
33 % capacity has been known to Plaintiffs since March 3, in effect since April 2, and in any event
will be lifted on May 19. Plaintiffs cannot now complain that this is urgent enough to require such
a sharp departure from the standard time frames for such a motion contemplated by the Local
Rules. 2

        State Defendants and Mayor de Blasio therefore ask that, should the Court entertain
Plaintiffs' motion for leave to file an amended complaint, that their response be filed by
Wednesday, May 19, 2021.

       Defendants appreciate the Court's attention to this matter.


                                                     Respectfully submitted,

                                                     /s/ Matthew L. Conrad
                                                     Matthew L. Conrad
                                                     Assistant Attorney General
                                                     28 Liberty Street
                                                     New York, N.Y. 10005
                                                     (212) 416-6352
                                                     Matthew.Conrad@ag.ny.gov


cc:    Counsel of record (by ECF)




2
 The undersigned counsel further notes that he will be indisposed for several days of Plaintiffs '
proposed briefing window for travel related to family commitments.
